Citation Nr: 0612956	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic atrial 
fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from February 1979 to August 
2002 and three months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for atrial fibrillation.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that chronic atrial 
fibrillation was shown in service or in the applicable 
presumptive period.  

2.  Competent medical evidence of a current diagnosis of 
atrial fibrillation is not of record.


CONCLUSION OF LAW

Chronic atrial fibrillation was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and June 2003; 
and rating decisions in August 2002 and August 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the October 2003 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Facts and analysis

The veteran seeks entitlement to service connection for 
atrial fibrillation.  The veteran contends that atrial 
fibrillation was not a pre-existing condition prior to 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and a 
cardiovascular disorder becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (2005).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service medical records show that on the report of an 
examination in April 1978 for Flying Class I, it was noted 
that the veteran had an "arrhythmia, normal variant".  The 
clinical evaluation for his heart was normal and a chest x-
ray was negative.  He was found medically qualified for 
general military service and for Flying Class I.  At an 
examination in November 1978 for Navigator Training, the 
clinical evaluation for his heart was normal and he was found 
medically qualified for Flying Class IA.  In the medical 
history accompanying the examinations in April 1978 and 
November 1978, the veteran denied having or having had 
palpitation, pounding heart or heart trouble.  

In December 1984 the veteran sought emergency treatment for 
chest discomfort.  An EKG showed no acute changes and the 
veteran became asymptomatic over five minutes.  The diagnosis 
was anxiety/indigestion.  When seen for follow-up of his 
emergency room visit, he related that a few episodes of 
palpitations had been experienced but none lasted three 
seconds.  He had no other associated symptoms and the 
examination that day was normal.  

In February 1985, the veteran related that about mid-December 
he had experienced sudden onset of midsternal chest pressure 
and he went to the emergency room and had relief in minutes 
with nitroglycerin.  That night he had onset of palpitations 
which occurred approximately 12 times a day for three weeks 
but he had no palpitations since.  Testing to include an 
"ETT", echocardiogram and Holter monitoring were all 
normal.  

Later in February 1985, the veteran reported having no 
recurrence of chest pain for six weeks, and no recurrence of 
palpitations for approximately four weeks.  There was no 
evidence of significant coronary disease or mitral valve 
prolapse by work-up.  No arrhythmia was shown on Holter.  The 
examiner opined that the symptoms could easily have been 
gastrointestinal pain and palpitations induced by anxiety 
over the pain.  

In August 1994, while on temporary duty, the veteran 
experienced abrupt onset of a rapid heart beat and a notable 
sensation of such, following a prolonged overseas flight and 
numerous glasses of strong tea.  He presented to an emergency 
room and the initial electrocardiogram (ECG) showed atrial 
fibrillation.  The event resolved spontaneously within two 
hours, with a subsequent emergency room ECG showing normal 
sinus rhythm.  He was discharged with medication which was 
discontinued at the follow-up appointment as he had remained 
asymptomatic.  

When seen in a Flight Medicine Clinic in May 1995 for a 
periodic Flying Class II physical, the veteran reported the 
episode of heart palpitations that he had experienced in 
August 1994.  He had had no recurrence of symptoms.  The 
diagnosis was history of self-limited atrial fibrillation.  A 
request was made for an Aeromedical Consultation Service 
(ACS) evaluation with the goal of achieving a waiver to 
continue Flying Class II duties.  

The veteran presented at an initial ACS internal medicine 
evaluation in January 1996 for having had a single episode of 
atrial fibrillation in August 1994.  The history noted that 
in August 1994, the veteran had presented with a complaint of 
palpitations.  Emergency evaluation revealed atrial 
fibrillation on ECG.  He denied chest pain, shortness of 
breath, presyncope, or syncope.  A contributing factor to the 
single episode was sleep deprivation while he was on 
temporary duty.  He had been noted to be mildly tachycardic 
with a normal blood pressure.  He converted to a normal sinus 
rhythm spontaneously after two hours of observation in the 
emergency room and was discharged with medication to take if 
he had an additional episode.  

In May 1995, he had further evaluation.  He had normal 
echocardiography, three normal Holter monitor studies and a 
normal evaluation by a cardiologist.  He had experienced no 
further episodes.  Of note, in January 1985, he had presented 
for medical evaluation with complaints of chest pain.  Flight 
surgeon evaluation at that time included a treadmill test, 
echocardiography and 72 hour Holter monitoring which were 
normal.  The data were reviewed by a cardiologist and the 
final diagnosis had been noncardiac chest pain.  There were 
no symptoms between the 1985 evaluation and the 1994 episode.

The examiner commented that the 1994 episode had lasted 
approximately two hours and the veteran had been asymptomatic 
other than palpitations.  His local evaluation at that time, 
including Holter monitor study and cardiology consultation, 
had been normal.  At the ACS, he had a normal Holter monitor 
study without atrial fibrillation or other supraventricular 
tachycardia.  Treadmill testing and thallium scintigraphy had 
been normal.  Laboratory tests had been normal.  

The final diagnoses included history of atrial fibrillation, 
a single episode in August 1994 with normal local and ACS 
Holter monitor studies.  A three year waiver was granted in 
May 1996.  He was certified medically acceptable for Flying 
Duty Class IIC with waiver.  

At an evaluation in May 1999 for a request renewal of a 
Flying Class II waiver, it was noted that the veteran had 
remained completely asymptomatic and had had no further 
problems since the episode in August 1994.  The examination 
findings in May 1999 were recorded.  Evaluation in April 1999 
by a local cardiologist was normal and an ECG was normal.  
The clinical impression was that the veteran had a single 
episode of atrial fibrillation in August 1994 that was self-
limiting and felt secondary to fatigue, caffeine, and 
dehydration.  He had done well and since that time had 
remained completely asymptomatic without medication.  He was 
recommended for a waiver for continuation of Flying Class II 
duties.  

A December 2000 ECG showed a normal sinus rhythm.  At an 
examination in May 2002 for retirement, the examiner 
commented that the veteran had a history of atrial 
fibrillation, resolved.  The reports of multiple examinations 
in service show a normal clinical evaluation for heart; and 
medical examinations after 1994 note history of atrial 
fibrillation, resolved.  

Accordingly, based on the service medical records, the 
veteran is considered to have been in sound condition at the 
time of entrance and chronic atrial fibrillation is not shown 
in service.

At a VA examination in May 2002, the veteran denied having 
recent chest problems and no cardiac problems since his work-
up in January 1996.  The last echocardiogram had been done in 
April 1999 which had been normal.  The diagnosis was one 
episode of atrial fibrillation which occurred in 1994, 
secondary to sleep deprivation, caffeine, and stress.  

The veteran has claimed service connection for atrial 
fibrillation.  He was treated in service on one occasion for 
atrial fibrillation.  There is no evidence of record showing 
atrial fibrillation during the applicable presumptive period 
following the veteran's separation from service.  After 
review of the record, the Board finds that the evidence of 
record demonstrates that the veteran has no current diagnosis 
of atrial fibrillation.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 2002).  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  
There is no competent medical evidence of a current diagnosis 
of atrial fibrillation.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorder claimed and his active military 
service.  The veteran has not claimed continuity of 
symptomatology demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed atrial 
fibrillation.  There is no competent medical evidence that 
the appellant currently has atrial fibrillation.  
Furthermore, the evidence does not show any atrial 
fibrillation which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed atrial fibrillation and any continuity of 
symptomatology since separation from service.  See Savage, 
supra.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for atrial fibrillation must be denied.


ORDER

Entitlement to service connection for chronic atrial 
fibrillation is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


